Citation Nr: 0020714	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  95-38 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased disability evaluation for 
residuals of pulmonary embolism, evaluated as 10 percent 
disabling from January 18, 1995 to October 7, 1996.

2.  Entitlement to an increased disability evaluation for 
residuals of pulmonary embolism, evaluated as 60 percent 
disabling from October 7, 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from October 1977 to June 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied a compensable disability rating for 
pulmonary embolism.  

In July 1997 and October 1998, the Board remanded this claim 
for additional development.  By rating decision in April 
2000, the RO increased the evaluation for residuals of 
pulmonary embolism to 10 percent, effective January 18, 1995, 
and further increased it to 60 percent, effective October 7, 
1996, the date the rating criteria for the respiratory system 
were revised.  Since the veteran has not indicated that he is 
satisfied with this award, this claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the case 
is once more before the Board.  


FINDINGS OF FACT

1.  From January 18, 1995, to October 7, 1996, the veteran's 
residuals of pulmonary embolism were manifested by a history 
of episodes of right lung emboli requiring treatment with 
anticoagulant therapy; arterial hypertension, controlled on 
medication; and subjective complaints of shortness of breath.  

2.  From October 7, 1996, residuals of pulmonary embolism 
were manifested by a history of episodes of right lung emboli 
requiring anticoagulant therapy; exercise-induced pulmonary 
hypertension; and mild right atrial and right ventricular 
enlargement.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation for residuals of pulmonary 
embolism greater than 10 percent from January 18, 1995, to 
October 7, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.96, Diagnostic Code 6810 
(1995).

2.  The criteria for a 100 percent evaluation for residuals of 
pulmonary embolism from October 7, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.96, 
Diagnostic Code 6817 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In February 1987 during active military service, the veteran 
underwent Medical Evaluation Board proceedings, which listed 
several conditions rendering him unfit for retention as an 
Armor Crewman in the United States Army.  Disabilities of 
clinical importance included history of multiple pulmonary 
emboli with evidence of persistent residual defects of the 
right lung likely related to pulmonary infarction, with low 
likelihood of these defects resolving; dyspnea on exertion 
related to mild restrictive disease related to multiple 
pulmonary emboli and mild pulmonary hypertension; chronic 
right-sided pleuritic chest pain related to pleural 
adhesions; and chronic venous insufficiency, right lower 
extremity, of moderate degree limiting his ability to stand 
for prolonged periods and to perform aerobic exercise.  The 
veteran was given a medical discharge.  

In June 1987, he filed a claim seeking service connection 
for, inter alia, blood clot in his right lung.  On VA 
examination in July 1987, the examiner noted the veteran's 
history and that he had no history of any heart disorder or 
hypertension.  His blood pressure was 130/88.  Heart 
evaluation was normal.  The veteran complained of dyspnea on 
minimal exertion.  He was not on any medication.  The veteran 
complained of no lung disease other than the previous 
pulmonary embolism.  Examination of the lungs and chest was 
normal.

In an August 1987 rating decision, service connection was 
granted for residuals of pulmonary emboli, rated 
noncompensably disabling under Diagnostic Code 6899-6810.

On VA examination in September 1987, the veteran complained 
of shortness of breath, recurrent chest pain, and some 
numbness of the right arm.  On examination, blood pressure 
was 105/48 sitting and 105/48 standing in both arms.  Pulse 
was 85 and regular.  Lungs were clear to auscultation and 
percussion.  A VQ [ventilation perfusion] scan and chest x-
ray were among the tests ordered.  The chest x-ray showed no 
significant pulmonary abnormalities.  The VQ scan, if done, 
is not of record.

Pulmonary function tests were done in October 1987.  They 
were interpreted to show no evident airway obstruction, 
suggested overinflation, mildly decreased diffusing capacity, 
normal distribution, and normal arterial oxygen tension.

In January 1995, the veteran was hospitalized at a VA medical 
center for pulmonary embolism and deep vein thrombosis.  Past 
medical history noted right leg deep vein thrombosis and 
phlebitis in 1990, with treatment with Coumadin for six 
months, and history of pulmonary embolism in the right lung 
in 1986, treated with heparin and with Coumadin.  The veteran 
complained on this admission of shortness of breath since 
1986, when he had suffered his first pulmonary embolism.  The 
shortness of breath had been the same since that time and was 
noticeable when he exerted himself.  He denied paroxysmal 
nocturnal dyspnea, orthopnea, nocturia, hemoptysis, 
hematemesis, hematuria, or melena.  He reported that he had 
recently gained weight and had a good appetite.  

Examination revealed that the heart was regular in rate and 
rhythm, with a normal S1 and S2 and no murmurs.  A chest x-
ray showed bilateral pulmonary emphysema.  
Ventilation/perfusion lung scan (done January 12, 1995) 
showed pulmonary embolism in the right upper lobe and the 
lateral segment of the right middle lobe.  The veteran was 
treated with heparin for a period of 10 days and then 
discharged.  On the day of discharge he had no shortness of 
breath and was doing well.  He had been started on Coumadin 
and on discharge was anticoagulated adequately.  The veteran 
was advised to avoid unnecessary trauma or cuts as he might 
bleed easily on anticoagulation. 

A VA compensation and pension examination in April 1995 noted 
a history of pulmonary emboli, the first time in 1986 and the 
second in January 1995, with emboli coming from 
thrombophlebitis of the right leg.  He was taking Coumadin.  
He also had arterial hypertension, for which he took 
medication.  Blood pressure was 126/90.  Respiration was 20, 
and pulse was 80.  Auscultation of the heart revealed a 
normal sinus rhythm, with no murmur.  The point of maximum 
impulse was over the left fifth intercostal space at the 
level of the mid clavicular line.  Auscultation of the lungs 
was totally clear, both anteriorly and posteriorly.  The 
impression was status post right pulmonary emboli and 
arterial hypertension on medication.  

During his hearing before the RO in April 1996, the veteran 
testified that he had been hospitalized in January 1995 for 
blood clots in his right lung and that he was now on Coumadin 
for life.  His initial symptoms had been shortness of breath, 
following which blood clots were found on a lung scan.  He 
said that his continued symptom of shortness of breath forced 
him to move very slowly and avoid any lifting.  When under 
stress or exertion, he became out of breath, and felt a dull 
pain in his right chest and numbness of his arms.  He 
maintained that he was quite limited as to what he could do 
in his current employment as a custodian and had to take many 
breaks, although his supervisor was aware of his disability 
and was very cooperative.  He took Coumadin and blood 
pressure medicine.  Although he had no other lung 
disabilities except emboli, he had had to make considerable 
adjustments in his work and social life due to his 
disability.  

A VA general medical examination in August 1997 noted a 
history of right pulmonary emboli in 1986 and 1995.  A 
perfusion lung scan in January 1995 showed defects in his 
right lung.  He currently took Coumadin for his pulmonary 
disability and medication for arterial hypertension.  Blood 
pressure was 128/90 in both arms.  Pulse was 80 and 
respiration was 20.  Auscultation of the heart showed a 
normal sinus rhythm, no murmur, with the point of maximum 
impulse over the left sixth intercostal space at the level of 
the midclavicular line.  Auscultation of the lungs was 
totally clear anteriorly and posteriorly.  Examination of the 
right leg revealed edema and symptoms of venous stasis with 
skin trophic changes in that leg as a result of the previous 
phlebitis.  A chest x-ray was taken and was negative.  
Diagnoses were arterial hypertension, controlled on 
medication; history of repeated episodes of right lung 
emboli; and chronic right leg venous insufficiency.  

VA outpatient treatment records, dating from February 1995 to 
September 1998, reveal diagnosis and treatment for recurrent 
deep vein thrombosis and "hypertension," with treatment with 
Coumadin for the remainder of his life.  In September 1997, a 
ventilation/perfusion lung scan (V/Q scan) suggested a high 
probability of pulmonary embolism, but when compared with the 
V/Q scan of January 1995, there had been no change, and the 
study was found compatible with a low probability of 
pulmonary embolism.  

A VA pulmonary function test in January 1999 was interpreted 
as showing no airflow limitation, mild restrictive 
ventilatory defect, moderately reduced transfer factor for 
carbon monoxide, arterial blood gases at rest on room air 
with low normal oxygen tension, no significant change during 
ambulation, and mild metabolic alkalosis.  The physician 
noted that expiratory and inspiratory loops were slightly 
flattened, but not clearly typical of upper airway 
obstruction.  There had been no significant change since the 
last pulmonary function test in March 1998.  

A VA examination was done in January 1999.  A chest x-ray 
showed left pulmonary artery enlargement, heart within normal 
limits, and no infiltrates.  The examiner found no clinical 
residuals of pulmonary embolism.  It was noted that the 
veteran was on Coumadin, 5 mg per day.  The diagnosis was 
rule out upper airway obstruction, status post deep venous 
thrombosis and pulmonary embolism.

In March 2000, the veteran underwent a VA respiratory 
examination.  History of the present illness noted that the 
veteran had been seen in the pulmonary clinic for moderate 
dyspnea on exertion.  He claimed that on moderate exercise, 
such as walking up two or three flights of stairs, he had to 
stop because of dyspnea associated with pain in the right 
lung, as well as numbness of the right arm.  He occasionally 
felt some dizziness associated with exercise.  He denied any 
cough, wheezing, hemoptysis or weight loss.  Past medical 
history noted deep venous thrombosis of the right leg in 
1986, pulmonary embolus, on oral anticoagulation with 
Coumadin since 1995; and a syncopal episode in December 1999.  

Physical examination found evidence of chronic venous 
insufficiency in the right leg, with mild edema.  The chest 
showed symmetrical expansion and on auscultation there were 
normal regular breathing sounds without accessory sounds.  
There was normal percussion.  The heart sounds revealed 
pronounced S1 and no murmur.  There was no right precordial 
impulse on palpation.  A chest x-ray taken in December 1999 
showed clear, full lung fields with no acute infiltrate or 
consolidation.  The impression was a normal chest with no 
signs of acute cardiopulmonary disease.  A ventilation and 
perfusion (V/Q) study showed segmental mismatching defect in 
the right middle and upper lobe.  These findings were of low 
probability for acute pulmonary emboli, but not compatible 
with chronic perfusion deficits.  An electrocardiogram (ECG) 
showed normal sinus rhythm alternating with sinus 
tachycardia.  An echocardiogram revealed aortic valve 
sclerosis, mild right atrial and mild right ventricular 
enlargement, and normal left ventricular function.  Pulmonary 
artery pressure, systolic, was estimated at 29 mmHg.  The 
conclusion was that there was no pulmonary hypertension at 
rest.  It was technically unable to perform right ventricular 
and pulmonary artery pressures during stress.  

As to the physical findings on examination, this examiner 
stated that the history of recurrent pulmonary emboli, 
combined with the clinical symptoms of exertional dyspnea and 
occasional dizziness as well as chest pressure related to 
exercise, are compatible with the diagnosis of exertional 
pulmonary hypertension, although the pulmonary artery 
pressures at rest were normal.  Because of the lack of 
adequate jet in the tricuspid valves, pulmonary artery 
pressures could not be measured during exercise.  He added 
that the medical evidence supporting the veteran's claimed 
symptomatology related to chronic thromboembolic disease 
included borderline hypoxemia at rest, perfusion deficits on 
ventilatory effusion lung scans since 1995, and mild right 
atrial and right ventricular enlargement on echocardiogram.  
In summary, the radiographic, echocardiographic, and lung 
scan findings, as well as the clinical symptoms, were all 
compatible with exercise-induced pulmonary hypertension, but 
because of technical limitations, a stress echocardiogram 
with right-sided pulmonary artery pressures could not be 
performed.  Because of the history of recurrent pulmonary 
emboli, the veteran needed to remain on lifetime 
anticoagulation with Coumadin.  


II.  Legal Analysis


Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

During the course of the veteran's claim, the diagnostic 
criteria used for the rating of respiratory disorders has 
been changed, effective October 7, 1996.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for a 
higher evaluation from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

As to the present issue, the veteran filed his claim for an 
increased rating in January 1995, before the change in 
regulations.  He must, therefore, be evaluated under the 
prior regulations, 38 C.F.R. § 4.97, Diagnostic Code 6810, by 
analogy.  This code provides that chronic fibrous pleurisy, 
following lobar pneumonia and other acute diseases of the 
lungs or pleural cavity, without empyema, is considered a 
nondisabling condition, except with diaphragmatic pleurisy, 
pain in chest, obliteration of costophrenic angles, and 
tenting of diaphragm.  When the latter signs and symptoms are 
present, the evaluation is 10 percent.  This is the highest 
rating permissible under this code.  

During that time frame, although the veteran had had two 
episodes of pulmonary emboli, symptoms were mild, occurring 
only on exertion and consisting of shortness of breath, pain 
in the right chest and numbness of his arms.  His blood 
pressure was apparently well controlled on medication and his 
deep vein thrombosis with Coumadin.  Accordingly, the Board 
finds that a 10 percent evaluation from January 18, 1995, to 
October 7, 1996, is commensurate with the veteran's 
disability.  

From October 7, 1996, the date of the regulatory change, the 
veteran should be evaluated under both the new and the old 
criteria.  In comparing the regulations, however, the Board 
finds, as did the RO, that Diagnostic Code 6810, with 
compensation limited to 10 percent, is clearly less favorable 
to the veteran and that he may be more favorably rated under 
the new regulations.  

Under the new rating criteria, there is no longer a 
Diagnostic Code 6810.  Pulmonary vascular disease is 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6817.  
Primary pulmonary hypertension; or chronic pulmonary 
thromboembolism with evidence of pulmonary hypertension, 
right ventricular hypertrophy, or cor pulmonale; or pulmonary 
hypertension secondary to other obstructive disease of 
pulmonary arteries or veins with evidence of right 
ventricular hypertrophy or cor pulmonale is evaluated at 100 
percent disabling.  Chronic pulmonary thromboembolism 
requiring anticoagulant therapy; or following inferior vena 
cava surgery without evidence of pulmonary hypertension or 
right ventricular dysfunction is rated at 60 percent.  A 
symptomatic condition, following resolution of acute 
pulmonary embolism is rated at 30 percent.  The disorder is 
noncompensable if it is asymptomatic, following resolution of 
pulmonary thromboembolism.  

The VA examination report in March 2000 provided a thorough 
review of the veteran's medical history and described 
symptomatology related to the veteran's recurrent pulmonary 
emboli.  Comparing the examination report with the rating 
criteria, it appears that the criteria for a 100 percent 
evaluation under the new regulations are met.  While the 
veteran does not appear to have "primary" pulmonary 
hypertension, he does have "exertional" pulmonary 
hypertension.  The examiner stated the reasons that pulmonary 
artery pressure could not be measured during exercise, and 
stated the factors that led to the finding of exertional 
pulmonary hypertension.  The examiner also found right 
ventricular hypertrophy (enlargement), and stated that the 
veteran needed to remain on lifetime anticoagulation with 
Coumadin because of a history of recurrent pulmonary emboli.  
The examiner also stated that the recent perfusion scans 
compared with previous ones revealed a low probability of 
acute pulmonary emboli.  The examiner stated at one point in 
the examination report that the perfusion scans were "not 
compatible with chronic perfusion deficits," but later 
stated that there had been perfusion deficits on ventilatory 
effusion lung scans since 1995, which would appear to 
represent a chronic deficit.

Giving the benefit of every reasonable doubt to the veteran, 
it would appear that he meets the criteria for a 100 percent 
evaluation under the revised rating criteria.

Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation greater than 10 percent 
from January 19, 1995, to October 7, 1996, and the evidence 
supports a 100 percent rating from October 7, 1996.  



ORDER

An evaluation greater than 10 percent for residuals of 
pulmonary embolism from January 18, 1995, to October 7, 1996, 
is denied.  

An evaluation of 100 percent for residuals of pulmonary 
embolism is granted, from October 7, 1996, subject to 
regulations governing the payment of monetary benefits.  



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

 

